UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4601


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKEY LEE MILLER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00038-CCE-1)


Submitted:   March 17, 2015                 Decided:   April 1, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant. Robert Albert Jamison Lang, Assistant
United States Attorney, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rickey Lee Miller, Jr., pled guilty to failure to appear

for     sentencing,       in     violation              of        18     U.S.C.        § 3146(a)(1),

(b)(1)(A)(ii) (2012).                The district court calculated Miller’s

Guidelines        range        at         10       to        16        months’         imprisonment,

U.S. Sentencing Guidelines Manual (2013), and sentenced Miller

to 14 months’ imprisonment.

      On appeal, counsel has filed a brief pursuant to Anders v.

California,       386    U.S.       738    (1967),           stating          that    there       are   no

meritorious issues for appeal, but raising as issues for review

whether     the    district           court        reversibly                erred    in        accepting

Miller’s       guilty    plea       and        abused     its          discretion          in    imposing

sentence.       Miller was informed of his right to file a pro se

supplemental brief, but he has not done so.                                          The Government

declined to file a brief.                 We affirm.

      Because      Miller       did       not      move      in        the    district          court   to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11 hearing is reviewed for plain error only.                                     United States v.

Martinez, 277 F.3d 517, 524-26 (4th Cir. 2002).                                      To demonstrate

plain error, a defendant must show: (1) there was error; (2) the

error    was    plain;    and       (3)    the      error         affected       his       substantial

rights.     United States v. Olano, 507 U.S. 725, 732 (1993).                                           In

the   guilty      plea    context,             a   defendant            meets        his    burden      to

establish that a plain error affected his substantial rights by

                                                   2
showing a reasonable probability that he would not have pled

guilty     but       for     the     district         court’s       Rule        11    omissions.

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

       Our review of the transcript of the guilty plea hearing

leads    us    to      conclude      that   the       district          court       substantially

complied      with     the    mandates      of       Rule    11   in     accepting       Miller’s

guilty    plea       and     that    the    court’s         omissions         did     not    affect

Miller’s substantial rights.                 Critically, the transcript reveals

that the district court ensured that the plea was supported by

an independent basis in fact and that Miller entered the plea

knowingly        and        voluntarily      with       an        understanding             of   the

consequences.          United States v. DeFusco, 949 F.2d 114, 116, 120

(4th Cir. 1991).             Accordingly, we discern no plain error in the

district court’s acceptance of Miller’s guilty plea.

       Turning         to     Miller’s       sentence,             we     review         it      for

reasonableness              “under      a     deferential               abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This     review        entails       appellate         consideration             of    both      the

procedural       and        substantive      reasonableness              of     the     sentence.

Id. at     51.          In    determining            procedural         reasonableness,          we

consider      whether        the     district        court    properly          calculated       the

defendant’s         advisory        Guidelines        range,       gave       the     parties    an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2012) factors, selected a sentence based on

                                                 3
clearly erroneous facts, and sufficiently explained the selected

sentence.      Id. at 49–51.

       If the sentence is free of “significant procedural error,”

we    review    it   for    substantive       reasonableness,       “tak[ing]    into

account the totality of the circumstances.”                     Id. at 51.        Any

sentence       within   a    properly     calculated     Guidelines      range       is

presumptively        substantively      reasonable.           United    States       v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421   (2014).        Such   a   presumption      can   only    be   rebutted    by    a

showing that the sentence is unreasonable when measured against

the § 3553(a) factors.          Id.

       In this case, the district court correctly calculated and

considered the advisory Guidelines range, heard argument from

counsel, and heard allocution from Miller.                    The court explained

that the 14-month sentence was warranted in light of the nature

and circumstances of Miller’s offense conduct, his history and

characteristics, and the need for the sentence to reflect the

seriousness of the offense and to afford adequate deterrence to

criminal conduct.           18 U.S.C. § 3553(a)(1), (2)(A)-(B).                Miller

does not offer any grounds to rebut the presumption on appeal

that his within-Guidelines sentence is substantively reasonable.

Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Miller.



                                          4
     Finally, in accordance with Anders, we have reviewed the

remainder     of    the     record       in    this    case    and    have   found   no

meritorious issues for appeal.                 We therefore affirm the district

court’s judgment and amended judgment.                   This court requires that

counsel inform Miller, in writing, of the right to petition the

Supreme     Court    of    the    United      States    for   further    review.     If

Miller requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for        leave    to       withdraw   from    representation.

Counsel’s motion must state that a copy thereof was served on

Miller.

     We dispense with oral argument because the facts and legal

contentions     are       adequately     presented       in   the    materials   before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                               5